--------------------------------------------------------------------------------

THIS EMPLOYMENT CONTRACT (the “Agreement”) is entered into on October 22, 2007

BETWEEN:

Braintech Canada, Inc. a Canadian Company, incorporated in the Province of
British Columbia and having a business office at Suite 102 – 930 West 1st
Street,
North Vancouver, BC V7P-3N4

AND

Braintech, Inc. an United States Entity, incorporated in the State of Nevada and
having a business office at Suite 102 – 930 West 1st Street, North Vancouver, BC
V7P-3N4

(herein together referred to as the “Company”)

AND

Edward White
#416 – 5 K de K Court
New Westminster, BC
V3M 6B6

(herein referred to as the “Executive”)

WHEREAS:

A.

The Company is engaged in the business of developing and selling robot vision
software globally; and

    B.

In order to achieve its corporate and business objectives, the Company desires
to continue to employ The Executive as a senior executive on the terms contained
in this Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1.

Definitions:

      (a)

“Good Reason” shall be specifically limited to the occurrence of any of the
following without the Executive’s written consent:

(i) A reduction of the Executive’s Base Salary, and/or Founder’s Contribution
Bonus;

--------------------------------------------------------------------------------

(ii) A significant change in the Executive’s Duties as defined in Section 4;

(iii) The Company or any of its subsidiaries relocating the Executive to any
place other than the location at which he reported for work on a regular basis
or a place within the Greater Vancouver, B.C. area, except for required travel
on the Company’s or a subsidiary’s business to an extent substantially
consistent with the Executive’s obligations; or

(iv) Any breach by the Company of any of its obligations under this Agreement.

  (b)

“Just Cause” shall have the following meaning:

(i) A repeated and demonstrated failure on the part of the Executive to perform
the material duties of the Executive’s position in a competent manner and where
the Executive fails to substantially remedy the failure within a reasonable
period of time after receiving written notice of such failure from the Company;

(ii) The Executive is convicted of (1) fraud, felonious conduct or dishonesty or
(2) misconduct or negligence in the performance of his duties hereunder, which
determination shall be in the sole and absolute judgment of the Company;

(iii) The Executive or any member of his family makes any personal profit
arising out of or in connection with a transaction to which the Company is a
party or with which it is associated without making disclosure to and obtaining
the prior consent of the Company;
(iv) The Executive fails to honour his fiduciary duties to the Company,
including the duty to act in the best interest of the Company;
(v) The Executive disobeys reasonable instructions given in the course of
employment by the CEO of the Company that are not inconsistent with the
Executive’s management position and not remedied by the Executive within a
reasonable period of time after receiving written notice of such disobedience;
or
(vi) The Executive’s breach of any material provision of this Agreement where
such breach is not cured by the Executive within a twenty-one (21) day period
after notice by the Company

2. Term.

2.1 This Agreement shall be for a period of two (2) years, beginning with the
signing of this Agreement, unless terminated on the date on which the first of
the following occurs:

  (a)

Termination of the Executive’s employment by the Company for Just Cause;

        (b)

Termination of the Executive’s employment by the Company without Just Cause;

        (c)

Resignation of employment by the Executive for Good Reason;

        (d)

Resignation of employment by the Executive for personal reasons; or


--------------------------------------------------------------------------------


  (e)

Death or total permanent disability of the Executive.

After the expiry of the initial Term, this Agreement may be extended, upon the
mutual consent of the parties, on an annual basis, provided the Executive gives
the Company, and the Company gives the Executive no less than 180 days written
notice of their intentions to extend.

Such notice requirement shall apply to each and every annual extension in which
the Company and the Executive wishes to exercise their options to extend.

In the event the Company chooses not to extend the Agreement, the Executive is
entitled to termination benefits as specified in Section 3.1(a. i), and
3.1(b,c,d) .

In the event the Executive chooses not to extend the Agreement, the Executive is
entitled to resignation benefits as specified in Section 3.3.

3. Termination.

3.1 In the event of a termination of this Agreement by the Company without Just
Cause, due to death or total permanent disability of the Executive, or by the
Executive for Good Reason, then the Executive or the Executive’s heirs will be
entitled to:

(a)

The Company shall pay to the Executive after termination, the aggregate of the
following amounts (less any deductions required by law):
(i) if not already paid within ten days, the Executive’s Salary plus Performance
Bonuses owing at the time of termination;
(ii) as partial compensation for the Executive’s loss of employment, an amount
equal to the greater of twelve (12) months Base Salary or the remainder of the
contract in place within ten days;

          (b)

The Company shall pay to the Executive all outstanding and accrued regular
vacation pay to the date of termination;

          (c)

The Company shall provide a letter of recommendation satisfactory to the
Executive;

          (d)

The Executive shall not be prohibited in any manner whatsoever from obtaining
employment with or otherwise forming or participating in a business competitive
to the business of the Company or otherwise to the extent allowed by this
agreement, by the Company without Just Cause or resignation by the Executive of
his employment for Good Reason;

          (e)

The Company shall reimburse, to the full extent provided by law, all legal fees
and expenses that the Executive, the Executive’s legal representatives or the
Executive’s family may reasonably incur or face arising out of or in connection
with this Agreement (but this Agreement only), including any litigation
concerning the validity or enforceability of, or liability under, any provision
of this Agreement or any action by the Executive, the Executive’s legal


--------------------------------------------------------------------------------

representatives or the Executive’s family to enforce his or their rights under
the Agreement (but this Agreement only), provided that the Executive prevails in
such litigation

3.2 The Company may terminate this Agreement for Just Cause. The Executive will
only be entitled to salary, vacation pay, options and bonuses earned up to the
date of such termination.
3.3 The Executive may terminate this Agreement for any reason by giving sixty
(60) days prior written notice to the Company. The Executive will be only
entitled to salary, vacation pay, options and bonuses earned up to the date of
such resignation.
3.4 In case of termination for any reason, the Company shall continue to provide
health and dental benefits that exist form time-to-time for all Braintech
employees, for a period of twenty-four (24) months from the date of termination

4. Titles and Duties.

The Executive shall perform diligently and conscientiously those duties as
assigned by the Chief Executive Officer of Braintech, Inc., including such
duties as are customarily rendered by and required of a senior executive subject
to change from time-to-time, which shall include, but be not be limited to:

  (a)

the title of Senior Vice President, Administration for Braintech, Inc. at the
pleasure of the Chief Executive Officer of Braintech, Inc.;

        (b)

managing and directing the Company’s accounting, reporting and administration
operations;

        (c)

providing leadership and direction for the Company while establishing a positive
work environment for all employees;


5.

Change of Duties and Titles.

   

The Company has, in its sole discretion, the right from time to time to set or
alter the Duties and Titles where such variation shall not substantially affect
the Duties of the Executives and where such variation shall not result in the
reassignment of the Executive to a new location outside of the Greater
Vancouver, B.C. area.

    6.

Compensation.


  (a)

Base Salary

 

During the term of his employment, the Executive will be paid a base salary on
the first and fifteenth day of each month at an annual rate of CDN$120,000.00
(the “Base Salary”), subject to increase from time to time by the Board of
Directors of the Company.

In addition, the Executive will be entitled to the following bonuses:

--------------------------------------------------------------------------------


  (b)

Founder’s Contribution Bonus:

         

The Executive will be granted 750,000 stock options. The stock options will vest
immediately and the exercise price of the stock options will be the closing
price of the Common Stock on the date the Agreement is executed by the
Executive. The exercise period of these stock options will extend to three years
after the termination of this Agreement inclusive of all extensions herein. The
stock options will be granted in accordance with the Bonus Stock and Bonus Stock
Option Incentive Plan attached to this Agreement as Schedule “A”.

          (c)

Performance Bonuses:

          (i)

Cash Bonus

 

As recommended from time-to-time by the Chief Executive Officer and approved by
the Board of Directors.

          (ii)

Stock Grant Bonus

 

As recommended from time-to-time by the Chief Executive Officer and approved by
the Board of Directors.


7.

Outstanding Options

   

All outstanding stock options granted to date to the Executive pursuant to any
existing agreements will immediately vest and, regardless of any documentation
to the contrary, the exercise period of all outstanding stock options will
extend to three years after the termination of this Agreement inclusive of all
extensions thereof.

    8.

Expenses

   

The Company shall reimburse the Executive for all reasonable expenses incurred
by him in the course of performing his duties under this Agreement which are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company’s
customary requirements with respect to reporting and documentation of such
expenses.

    9.

Benefits

   

The Executive shall be entitled to participate in all of the Company’s employee
benefit and incentive programs including medical insurance for which senior
executive employees of the Company are generally eligible, such benefit programs
are subject to change from time to time.

    10.

Vacation.

   

The Executive shall be entitled to a vacation period each year of six weeks,
during which time his compensation shall continue to be paid in full.


--------------------------------------------------------------------------------


11.

Death and Disability

  

The Company shall have the right to terminate this Agreement upon the
Executive’s death or total permanent disability, as defined herein. For the
purposes of this Agreement, the phrase “total permanent disability” shall mean
the inability of the Executive to perform his duties hereunder for a continuous
period of more than six months, such determination to be made by the Company in
its sole discretion.

   12.

Confidential Information

  

The Executive shall not disclose or appropriate for his own use, or for the use
of any third party, at any time before or after termination of this Agreement,
any confidential information (the “Confidential Information”) of the Company or
any of the Company's affiliates or subsidiaries of which the Executive becomes
informed while engaged by the Company, whether or not developed by the
Executive, except as strictly required in connection with the Executive's
performance of his employment duties, or as required by a governmental
authority. Confidential Information shall include, but not be limited to,
information pertaining to customer lists, pricing, contract terms, products,
services, production and operating methods and procedures, and financial
information. Upon termination of this Agreement, the Executive shall promptly
deliver to the Company all manuals, letters, notes, notebooks, reports, disks
and all other materials containing the Confidential Information or the
Executive’s analysis of same that are under his control.

   13.

Intellectual Property

  

The Company shall own all title, intellectual property rights, copyright, moral
rights, trademarks and patents in and to all work, product, conceived, produced
or worked on, by the Executive (collectively the “Work Product”) for, or in
relation to, the business of the Company or any affiliate or subsidiary while
employed by the Company. The Executive hereby waives and assigns to the Company
any and all intellectual property rights including moral rights, copyright,
trademarks, and patent rights at law or otherwise that the Executive has in the
Work Product. The Executive will in no event be entitled to claim title or
ownership interest in the Work Product. Further, the Executive will execute any
documentation reasonably required by the Company to memorialize the Company’s
existing and continued ownership or rights to the Work Product.

   14.

Inventions and Discoveries

  

The Executive shall disclose promptly to the Company, any and all inventions,
discoveries and improvements conceived or made by the Executive while employed
by the Company and related to the business or activities of the Company or any
of its subsidiaries or affiliates, and hereby assigns and agrees to assign all
his interest therein to the Company or its nominee. Whenever requested to do so
by the Company, the Executive shall execute any and all applications,
assignments or other instruments which the Company shall deem necessary to apply
for and obtain Letters Patent of the United


--------------------------------------------------------------------------------


States, Canada, or any foreign country or to protect otherwise the Company's
interest therein.

   15.

Non-Solicitation of Employees.

  

The Executive shall not, during the twenty-four (24) month period following the
termination of this Agreement, regardless of the reason therefore, solicit any
person then employed by the Company or appointed as a representative of the
Company to join the Executive as a partner, co-venturer, employee, investor or
otherwise, in any substantial business activity whatsoever.

   16.

Non-Solicitation of Clients.

  

The Executive shall not, during the twenty-four (24) month period following the
termination of this Agreement, regardless of the reason therefore, solicit,
induce, aid or suggest to any customer of the Company to leave or terminate its
customer relationship as may exist during such the twenty-four (24) month
period. Furthermore, the Executive shall not, within the twenty-four (24) month
period following the termination of this Agreement, directly contract any client
of the Company to perform tasks which are in competition with the services and
products provided to that client by the Company.

   17.

Non-Competition.

  

While this Agreement is in effect and for a period of the twenty-four (24)
months after the termination of this Agreement by the Company with Just Cause or
resignation by the Executive for personal reasons, the Executive shall not,
directly or indirectly, either as an employee, employer, consultant, agent,
principal, partner, stockholder, corporate officer, director, or in any other
individual or representative capacity, own, operate, control, assist, or
participate in any business that is in direct competition with the business of
the Company world-wide. The foregoing prohibitions shall not apply to ownership
by the Executive of less than five percent (5%) of the issued or outstanding
stock of any company whose shares are listed for trading over any public
exchange or the over-the- counter market provided that the Executive does not
control, work in or for any such company in any capacity.

   18.

Injunctive Relief.

  

The Executive expressly agrees and acknowledges that any breach or threatened
breach by him including, but not limited to, Sections 11, 12, 13, 14, 15, and 16
herein, and each of them, will cause irreparable damage to the Company, for
which the payment of money will not be an adequate remedy, and that the damages
flowing from such breach are not readily susceptible to being measured in
monetary terms. Accordingly, in addition to all of the Company’s rights and
remedies under this Agreement, including, but not limited to, the right to
recovery of monetary damages from the Executive, the Company shall be entitled
to seek an issuance by any court of competent jurisdiction of temporary,


--------------------------------------------------------------------------------


preliminary and permanent injunctions, without bond, enjoining any such breach
or threatened breach by the Executive.

   19.

Reasonable Terms.

  

The Company has bargained for the covenants set forth in this Agreement in
consideration for the experience, knowledge and information the Executive will
gain and the substantial compensation the Executive will earn under this
Agreement. The Executive acknowledges that the covenants set forth in this
Agreement will not in any way preclude the Executive, upon termination of this
Agreement, from engaging in a lawful profession, trade or business.

   20.

Place of Performance.

  

It is contemplated that the Executive shall perform his principal duties in the
greater Vancouver B.C. area, except for temporary or emergency assignments.

   21.

Company Reputation.

  

The Executive agrees that he will at no time take any action or make any
statement that could discredit the reputation of the Company or its products or
services. Further, the Executive will use his reasonable commercial best efforts
in performing the terms of this Agreement and will act in a loyal and
trustworthy manner.

   22.

Governing Law.

  

This Agreement shall be subject to and governed by the laws applicable in the
Province of British Columbia, irrespective of the fact that the Executive may
become a resident of a different Province or State.

   23.

Binding Effect.

  

This Agreement shall be binding upon and inure to the benefit of the Company and
the Executive and their respective heirs, legal representatives, executors,
administrators, successors and assigns.

   24.

Severability.

  

If any portion or portions of this Agreement shall be, for any reason, invalid
or unenforceable, the remaining portion or portions shall nevertheless be valid,
enforceable and carried into effect, unless to do so would clearly violate the
present legal and valid intention of the parties hereto.

   25.

Survival.


--------------------------------------------------------------------------------


This Agreement shall survive in its entirety and continue in full force in
accordance with the terms and provisions contained herein, notwithstanding any
termination of this Agreement.

   26.

Headings.

  

The headings of this Agreement are inserted for convenience only and are not to
be considered in construction of the provisions hereof.

   27.

Assignment.

  

This Agreement is personal between the Company and the Executive, and may not be
assigned by either party, except the Company shall have the right to assign this
Agreement, and all of the rights under it, to any subsidiary or affiliate of the
Company.

   28.

Indemnification.

  

The company will indemnify the Executive in accordance with any terms for the
indemnification of directors or officers of the Company. The Company will also
enter into an indemnification agreement with the Executive in a form
substantially similar to any form of indemnification agreement entered into
between the Company and its other directors or officers of the company at such
times as any other directors or officer of the Company enter into such
indemnification agreement or agreements.

   29.

Entire Agreement.

  

This Agreement contains the entire understanding of the parties with respect to
the subject matter herein and supersedes all prior agreements or understandings,
written, verbal or otherwise, including, without limitation, agreements or
understandings between the Executive and the Company or the Executive and a
subsidiary of the Company.


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.

Witnessed by:   |The Executive             /s/ Babak Habibi   /s/ Edward White  
  Edward White       October 22, 2007               Braintech, Inc.            
    Per: /s/ Owen Jones     Authorized Signatory                 Braintech
Canada, Inc.                 Per: /s/ Babak Habibi     Authorized Signatory


--------------------------------------------------------------------------------

Schedule “A”

Bonus Stock and Bonus Stock Option Incentive Plan

(the “Bonus Plan”)

1.

PURPOSE OF THE BONUS PLAN

    1.1

The purpose of this Bonus Plan is to strengthen Braintech, Inc. (the “Company”)
by rewarding its directors and key employees (collectively referred to as the
“Participants”) for high levels of performance and extraordinary efforts
resulting in an increase in the development of the Company and the sales and
earnings of the Company. The Bonus Plan provides for the issuance of common
stock of the Company (“Bonus Stock”) and options to acquire common stock of the
Company (“Bonus Stock Options”) to the Participants upon the Company reaching
certain identifiable milestones (the “Milestones”) in its business plan, and is
intended to reward the Participants for their unique expertise and experience in
achieving these Milestones. Bonus Stock and Bonus Stock Options are hereinafter
collectively referred to as “Bonus Securities”.

    1.2

The Company believes that, from a corporate governance perspective, it is more
appropriate to provide a reward mechanism of this nature than to provide
incentive to insiders exclusively in the form of stock options, since the
Company’s share price can vary in accordance with a range of external factors
not related to the performance of management and key employees.

    2.

ADMINISTRATION OF THE BONUS PLAN

    2.1

Administration. This Bonus Plan will be administered by the Chief Executive
Officer (the “CEO”) of the Company who shall make recommendations to the
Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) with regard to awards of Bonus Securities and the related
terms and conditions. The Board will establish the initial targets and
parameters for the issuance of such Bonus Securities that may serve as
guidelines to the CEO. Upon approval of the Committee of any such CEO award
recommendations, such recommendations shall be final unless such awards are
outside the established Board targets in which case the Board must approve the
final recommended award. Any such action of the Board with respect to such final
approval will be taken pursuant to a majority vote, or to the written consent of
a majority of its members.

    2.2

Authority. Subject to the express provisions of the Bonus Plan, the CEO will
have the authority to construe and interpret the Bonus Plan and to define the
terms used herein and to prescribe, amend and rescind the rules and regulations
relating to the administration of the Bonus Plan. The determination of the CEO
on the foregoing matters will be conclusive. The CEO shall not have the
authority to make any change or amendment to the Bonus Plan that would affect
any Participant to the extent that the Participant is a


--------------------------------------------------------------------------------


party to an employment agreement with the Company that requires the
Participant’s consent to such change or amendment.

   3.

PARTICIPATION

   3.1

Eligibility. Directors and key employees of the Company shall be eligible for
selection by the CEO to participate in the Bonus Plan. An individual who has
been granted Bonus Securities may, if otherwise eligible, be granted additional
Bonus Securities if the CEO shall so determine.

   3.2

Time of Granting of Bonus Securities. The granting of Bonus Securities pursuant
to this Bonus Plan will take place at the time specified in any employment
agreement or any other written agreement between the Company and the
Participant. The granting of Bonus Securities may be subject to certain
Milestones agreed upon in writing between the Company and the Participant. In
the event that Bonus Securities, subject to Milestones, are granted prior to the
time that the Milestones have been achieved then, until such time as the
Milestones have been achieved, such Bonus Securities shall be subject to escrow
restrictions as set forth in Section 7.2.

   4.

STOCK SUBJECT TO THE BONUS PLAN

   4.1

Subject to the adjustments as provided in Article 9 of this Bonus Plan, the
stock to be offered under this Bonus Plan will be shares of the Company’s
authorized but unissued common stock, including re-acquired common stock or
common stock previously issued but cancelled. The aggregate amount of shares
that may be issued under the Bonus Plan will not exceed 30 million (30,000,000)
shares. The aggregate amount of shares to be issued as Bonus Stock will not
exceed 20 million (20,000,000) shares and the aggregate amount of shares to be
issued pursuant to the exercise of Bonus Stock Options will not exceed 10
million (10,000,000) shares.

   5.

MILESTONES

   5.1

Performance Milestones will be determined by the Company and included in any
employment agreement or any other written agreement between the Company and the
Participant. Each Milestone will be subject to a time restriction for achieving
that Milestone. Bonus Stock Options granted will be subject to the provision of
Section 6 and Bonus Stock granted will be subject to the provision of Section 7

   6.

PROVISIONS RELATING TO THE STOCK OPTIONS

   6.1

Option Price. The purchase price of stock covered by each Bonus Stock Option
will be determined by the CEO taking into consideration the market value of the
underlying shares on the date of grant. The purchase price of any stock
purchased will be paid in full by bank draft or by certified cheque at the time
of each purchase, or will be paid in such other manner as the CEO may determine
in compliance with applicable laws.

   6.2

Option Period. Each Bonus Stock Option and all rights or obligations thereunder
will expire on the fifth (5th) anniversary of the date on which the Bonus Stock
Option is


--------------------------------------------------------------------------------


granted or on such other date as the CEO may determine or the Company may have
agreed to contractually, subject to earlier termination as hereinafter provided.

   6.3

Privileges of Stock Ownership. The holder of a Bonus Stock Option pursuant to
this Bonus Plan will not be entitled to the privileges of stock ownership as to
any shares of stock not actually issued and delivered to him.

   6.4

Exercise of Option. Each Bonus Stock Option may be exercised in accordance with
its terms and the total number of shares subject thereto may be purchased, in
instalments, which need not be equal. No Bonus Stock Option or instalment
thereof will be exercisable except in respect to whole shares, and fractional
share interests will be disregarded.

   6.5

Agreement to Remain in Employ of Company. Each individual to whom a Bonus Stock
Option is granted is not required to remain in the employ of the Company
following the date of the grant of the Bonus Stock Option. Nothing contained in
this Bonus Plan, or in any Bonus Stock Option granted pursuant to this Bonus
Plan, will confer upon any individual any right to continue in the employ of the
Company or constitute any contract or agreement of employment or interfere in
any way with the right of the Company to reduce such individual’s compensation
from the rate in existence at the time of the granting of a Bonus Stock Option
or to terminate such individual’s employment, but nothing contained herein or in
any Bonus Stock Option agreement will affect any contractual rights of an
individual.

   6.6

Death of an Individual. If any Bonus Stock Option holder dies while employed by
the Company, such holder’s Bonus Stock Option will, subject to earlier
termination pursuant to Section 6.2, expire two years (2) years after the date
of such death, and during such period after such death such Bonus Stock Option
may, to the extent that the holder may have exercised the Bonus Stock Option if
alive during such period, be exercised by the person or persons to whom the
Bonus Stock Options holder’s rights under the Bonus Stock Option will pass by
will or by the applicable laws of descent and distribution.

   6.7

Termination. Subject to Section 6.6 and earlier termination pursuant to Section
6.2, if the holder of a Bonus Stock Option resigns or ceases to be employed by
the Company for any reason other than death, such holder’s Bonus Stock Option
will expire and become null and void thirty (30) days after the holder ceases to
be a director or key employee of the Company or on such other date as the
Committee may determine or the Company may have agreed to contractually. During
such period, the Bonus Stock Option will be exercisable only to the extent the
holder could have exercised the Bonus Stock Option at the date the holder ceased
to be a director or key employee of the Company.

   6.8

Non-transferability of Stock Options. A Bonus Stock Option granted under this
Bonus Plan will, by its terms, be non-transferable by the Bonus Stock Option
holder other than by will or by the laws of descent and distribution and will be
exercisable during his lifetime only by the Bonus Stock Option holder [or
heirs].

   7.

PROVISIONS RELATING TO BONUS STOCK


--------------------------------------------------------------------------------


7.1

The Company will issue share certificates in the names of the Participants in
accordance with the terms of any employment agreement or any other written
agreement between the Company and the Participant in the amounts detailed in
such agreements and the Participant will purchase the shares for the purchase
price of $0.01 per share.

   7.2

Each of the share certificates for any shares subject to Milestones will be held
in escrow by a third party escrow agent until such time as the individual
Milestones have been met or until the time restriction for achieving the
individual Milestones has elapsed. On notification by the Company that an
individual Milestone has been met, the third party escrow agent will deliver the
share certificate to the appropriate Participant.

   7.3

In the event that an individual Milestone has not been achieved within the time
restriction for achieving that Milestone, the Company will purchase the share
certificate from the Participant for the purchase price of $0.01 per share.

   8.

COMPLIANCE WITH SECURITIES LAWS

   8.1

Shares will not be issued pursuant to the grant of Bonus Stock or the exercise
of a Bonus Stock Option unless the grant of Bonus Stock and the exercise of such
Bonus Stock Option and the issuance and delivery of such shares pursuant thereto
will comply with all relevant provisions of law, including, without limitation,
the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, the
rules and regulations promulgated there under, and the requirements of any Stock
Exchange.

   8.2

As a condition to the grant of Bonus Stock or the exercise of a Bonus Stock
Option, the Company may require the recipient to represent and warrant at the
time of any such grant or exercise that the shares received or purchased are
being received or purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by law.

   8.3

Further, the Company will have no liability whatsoever (including, but not
restricted to, alternate compensation) to the holder of a Bonus Stock Option if
a change in the exercise price or a change in the terms and provisions of a
Bonus Stock Option and/or this Bonus Plan hereof is required pursuant to any
applicable laws.

   8.4

The Company and any party to this Bonus Plan will comply with all relevant
provisions of law relating to this Bonus Plan and any Bonus Stock or Bonus Stock
Option granted hereunder.

   9.

ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

   9.1

Corporate Reorganizations. If the outstanding shares of the stock of the Company
are increased, decreased or changed into, or exchanged for, a different number
or kind of shares or securities of the Company through reorganization,
recapitalization, reclassification, stock split, stock dividend, stock
consolidation, or merger as a result of which the Company is the surviving
corporation, or otherwise, an appropriate and proportionate adjustment will be
made in the number and kind of shares as to which Bonus Securities may be
granted. A corresponding adjustment changing the number of


--------------------------------------------------------------------------------


Bonus Stock allocated but not issued, which will have been allocated prior to
any such change, will likewise be made. A corresponding adjustment changing the
number of shares and the exercise price per share allocated to unexercised Stock
Options or portions thereof, which will have been granted prior to any such
change, will likewise be made. Any such adjustment, however, in an outstanding
Bonus Stock Option will be made without change in the total price applicable to
the unexercised portion of the Bonus Stock Option but with a corresponding
adjustment in the price for each share covered by the Bonus Stock Option.

   9.2

Dissolution, Liquidation. Upon the dissolution or liquidation of the Company, or
upon reorganization, merger or consolidation of the Company with one or more
corporations as a result of which the Company is not the surviving corporation,
or upon the sale of substantially all of the property of the Company to another
corporation, unless all of the obligations of this Bonus Plan have been assumed
by a successor entity, holders of Bonus Securities shall be treated, for
purposes of such dissolution, liquidation, reorganization, merger or
consolidation as holding fully vested and unrestricted shares of Common Stock of
the Company and, accordingly, be treated the same as other holders of Common
Stock.

   10.

INCOME TAX LAWS

   10.1

The Company and all Participants will comply with all applicable income tax laws
and other tax laws (e.g. any withholding tax or similar obligations).

   11.

AMENDMENT AND TERMINATION

   11.1

The Board may at any time suspend, amend or terminate this Bonus Plan as the
Board, in its own discretion, sees fit. No Bonus Stock may be issued and no
Bonus Stock Option may be granted during any suspension of the Bonus Plan or
after such termination. The amendment, suspension or termination of the Bonus
Plan will not, without the consent of Bonus Stock Option holder, alter or impair
any rights or obligations under any Bonus Stock Option theretofore granted under
the Bonus Plan.

   11.2

Unless terminated sooner by the Board of Directors, this Bonus Plan will
terminate at the close of business on October 22, 2017.

This Bonus Plan was approved and confirmed at a Meeting of the Board of
Directors of Braintech, Inc. held October 22, 2007.

--------------------------------------------------------------------------------